Citation Nr: 1645920	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for ocular migraine syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

In exceptional circumstances, where the schedular rating are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  An extraschedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  However, the Board is not precluded from raising the question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

In the present case, the Veteran has reported visual disturbances resulting from headaches for which he is currently service-connected.  Specifically, the Veteran has claimed that during headaches he sees wiggly lines, has decreased visual acuity, and is essentially blind.  During a March 2016 VA eye examination, the examiner noted that the Veteran had dual scintillating scotomas during migraines, and that his vision was essentially normal when he was not experiencing migraines.  The Board notes that visual disturbance during migraine is a symptom not specifically contemplated within the schedular criteria of the Diagnostic Code currently used to rate the migraines, and although the attacks are found to be completely prostrating that visual impairment may have not been included in assigning the current rating.  Consequently, the Board finds the Veteran's current 50 percent rating for very frequent completely prostrating and prolonged attacks do not contemplate visual symptoms or impairments associated with migraines. 

Further, the Board also finds that there is evidence that the Veteran's disability potentially has marked interference with his employment.  The Veteran has asserted on several occasions, to include in the substantive appeal, that the nature of the migraines essentially prevents him from working during migraine attacks, which occur as often as several times a week.  In a March 2015 substantive appeal, the Veteran noted that during attacks he cannot work or look at a computer screen until his symptoms subside.  In the most recent May 2016 VA examination for migraines, the VA examiner explicitly noted that the condition had a functional effect on the Veteran's occupation.  Specifically, the examiner noted that the Veteran would not be able to work under florescent lights, and would need to be able to take breaks to lay down in a dark room a few times a week when his migraines arose. 

The Board finds that the evidence of record is sufficient for the claim to be referred to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of Compensation Service or Under Secretary for Benefits for consideration of entitlement to an increased rating on an extraschedular basis for ocular migraines.  38 C.F.R. § 3.321 (b) (2015).

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


